                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION


IN RE:                                               CASE NO. 21-11305-jps

Jose Y. Sancho                                       CHAPTER 13

                                                     JUDGE JESSICA E. PRICE-SMITH

         Debtor.                                     OBJECTION OF NATIONSTAR
                                                     MORTGAGE LLC D/B/A MR.
                                                     COOPER, TO CONFIRMATION OF
                                                     DEBTORS’ CHAPTER 13 PLAN (DOC.
                                                     NO. 7)



         Now comes Secured Creditor, U.S. Bank National Association, not in its individual

capacity but solely as Trustee for the CIM TRUST 2018-NR1 Mortgage –Backed Notes, Series

2018-NR1 through its servicing agent Nationstar Mortgage LLC d/b/a Mr. Cooper, and hereby

objects to Confirmation of Debtor’s Chapter 13 Plan filed on April 15, 2021 at docket number 6

for the reasons set forth in the Memorandum below.



                                                     Respectfully submitted,

                                                     /S/ Seth Greenhill
                                                     Seth Greenhill, Esq.
                                                     Ohio Bar # 99380
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     Seth.Greenhill@padgettlawgroup.com
                                                     Attorney for Creditor




21-11305-jps       Doc 13    FILED 05/04/21      ENTERED 05/04/21 14:37:22         Page 1 of 4
                                 M E M O R A N D U M


   U.S. Bank National Association, not in its individual capacity but solely as Trustee for the CIM

TRUST 2018-NR1 Mortgage –Backed Notes, Series 2018-NR1 through its servicing agent

Nationstar Mortgage LLC d/b/a Mr. Cooper (“Secured Creditor”) hereby objects to Debtor’s

Chapter 13 Plan and states as follows:

   1. Secured Creditor is the holder of a Note secured by an Open-End Mortgage on a real

       property located at 1851 Cumberland Rd., Cleveland Heights, OH 44118.

   2. Funds were advanced in connection with the aforementioned agreement as purchase money

       for the following property:




   3. The amount Secured Creditor’s claim as of the date of filing will be set forth in the Secured

       Creditor’s Proof of Claim to be filed on or before the Claims Bar June 24, 2021.

   4. The Plan includes an incorrect claim. It is anticipated that the correct amount of Nationstar

       Mortgage LLC d/b/a Mr. Cooper’s secured claim will reflect $56,799.01 in arrears and the

       Plan must be amended accordingly.




21-11305-jps     Doc 13     FILED 05/04/21       ENTERED 05/04/21 14:37:22           Page 2 of 4
       WHEREFORE, Secured Creditor, U.S. Bank National Association, not in its individual

capacity but solely as Trustee for the CIM TRUST 2018-NR1 Mortgage –Backed Notes, Series

2018-NR1 through its servicing agent Nationstar Mortgage LLC d/b/a Mr. Cooper, prays that

this objection to Confirmation of the Chapter 13 Plan be sustained; that Debtor’s Plan not be

confirmed; that Debtor be required to amend the Plan to provide for the full amount of Secured

Creditor’s prepetition arrearage and on-going mortgage payments.




                                                    Respectfully submitted,

                                                    /S/ Seth Greenhill
                                                    Seth Greenhill, Esq.
                                                    Ohio Bar # 99380
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    Seth.Greenhill@padgettlawgroup.com
                                                    Attorney for Creditor




21-11305-jps     Doc 13     FILED 05/04/21       ENTERED 05/04/21 14:37:22          Page 3 of 4
                                 CERTIFICATE OF SERVICE

I certify that on May4, 2021 a true and correct copy of the Objection to Confirmation of Plan was
served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

       Renee Heller
       **electronic notification**

And by regular U.S. mail, postage prepaid, on:

       Debtor
       Joan Y. Sancho
       1851 Cumberland Road
       Cleveland, OH 44118

       Trustee
       Lauren A. Helbling
       200 Public Square Suite 3860
       Cleveland, OH 44114-2321

                                      PADGETT LAW GROUP

                                      /S/ Seth Greenhill
                                       Seth Greenhill, Esq. (#99380)




21-11305-jps     Doc 13     FILED 05/04/21       ENTERED 05/04/21 14:37:22           Page 4 of 4
